             Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 1 of 6




 1                                                         The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                        NO. CR20-222RAJ
10
                            Plaintiff
11
                                                       GOVERNMENT’S MOTION FOR
12
                                                       ENTRY OF DISCOVERY PROTECTIVE
                       v.
13                                                     ORDER
      JASON DESIMAS, et al.,
14
                                                       Noted: January 29, 2021
15                          Defendants.
16
17         The United States of America, by and through Brian T. Moran, United States

18 Attorney for the Western District of Washington, and Ye-Ting Woo, Assistant United
19 States Attorney, and Christine M. Siscaretti, Trial Attorney, Civil Rights Division, United
20 States Department of Justice, files this motion for entry of a Discovery Protective Order
21 pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure. In short, the
22 government seeks to ensure that personal information and sensitive material contained in
23 the discovery in this case is not disseminated to anyone other than defense counsel and
24 members of their litigation and investigative teams. The government has consulted with
25 counsel for Defendant Jason DeSimas regarding the terms of the proposed Discovery
26 Protective Order. It is the government’s understanding that DeSimas opposes the terms of
27 the Discovery Protective Order and consider the terms to be overbroad.
28
     MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET SUITE 5220
     United States v. DeSimas, et al, CR20-222RAJ - 1
                                                                              SEATTLE, WA 98101
                                                                                (206) 553-7970
                 Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 2 of 6




 1            Defendant DeSimas and his codefendants1 are charged in an Indictment with three
 2 counts of Hate Crime, in violation of Title 18, United States Code, Sections 2 and
 3 249(a)(1), relating to a racially-motivated assault of a Black man, T.S., and two other
 4 men who intervened in aid of T.S. Dkt. No. 1, Indictment. Each of the four defendants are
 5 also charged with one count of False Statements, in violation of Title 18, United States
 6 Code, Section 1001. In the early morning hours of December 8, 2018, the defendants and
 7 approximately 13 other men and women who were associated with, supporters of, and/or
 8 members of Hammerskin Nation and/or Crew 38, went to a restaurant and bar business in
 9 Lynnwood, Washington. The defendants assaulted T.S., who was volunteering as a DJ
10 for the business that night, because of T.S.’s actual or perceived race. Before, during, and
11 after the assault, racially-derogatory comments, including the word ‘n—ger,” were yelled
12 and directed at T.S., by the defendants and others. Two other men, J.B. and A.D., who
13 were not associated with the defendants’ group, intervened in an effort to protect T.S.,
14 and they, too, were assaulted and suffered bodily injury. Several members of the
15 defendants’ group surrounded the victims while they were being beaten by the
16 defendants. While leaving the business, DeSimas was captured on video, threatening to
17 “beat the brakes off” T.S. During December 2020, the defendants were interviewed by
18 federal agents and made false statements during those interviews.
19            The government anticipates that pursuant to its obligations under Federal Rule of
20 Criminal Procedure 16, Brady, and Giglio, and the Due Process Protection Act of 2020, it
21 will be required to produce discovery consisting of (a) Grand Jury transcripts and
22 exhibits; (b) search warrant pleadings filed under seal; (c) victim and witness statements,
23 including but not limited to reports of law enforcement officers memorializing victim and
24 witness statements, and written and recorded statements by the victim and witnesses; (d)
25 victim medical records and photographs of injuries; and (e) documents, records, and other
26
27   1
      Defendant Daniel Delbert Dorson was arrested in the District of Oregon and ordered transferred to this district; he
28   has not yet arrived in district. Defendant Randy Smith is in pre-trial custody at FCI Sheridan in an unrelated federal
     case. Defendant Jason Stanley is serving a sentence in the Idaho Department of Corrections.
      MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                                           UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET SUITE 5220
      United States v. DeSimas, et al, CR20-222RAJ - 2
                                                                                                     SEATTLE, WA 98101
                                                                                                       (206) 553-7970
              Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 3 of 6




 1 writings containing personal information about or related to victims and witnesses,
 2 including employment records and criminal records. The government considers the term
 3 “personal information” to also refers to each victims’ and witness’s full name, date of
 4 birth, Social Security number (or other identification information), driver’s license
 5 number, residence address, telephone number, location of residence, name of employer or
 6 employment, school records, criminal records, and other confidential information.
 7          Title 18, United States Code, Section 3771(a)(8), otherwise known as the Justice
 8 for All Act, provides that a crime victim’s rights include “[t]he right to be treated with
 9 fairness and with respect for the victim’s dignity and privacy.” A crime victim also has
10 the right to enforce their rights under The Justice for All Act. See 18 U.S.C. §3771(d).
11 In accordance with Title 18, United States Code, Section 3773(f)(1), wherein the
12 Attorney General is directed to promulgate regulations to enforce the rights of crime
13 victims, all federal employees in the Department of Justice are required to adhere to the
14 Attorney General’s Guidelines for Victim and Witness Assistance. Specifically, the
15 Attorney General’s Guidelines direct that:
16          Consistent with the purposes of 18 U.S.C. §3771(a)(8), Department employees
            engaged in the investigation and prosecution of a crime shall respect victims’
17
            privacy and dignity. In particular, Department employees should use their best
18          efforts to respect the privacy and dignity of especially vulnerable victims, such as
            elderly or juvenile victims and victims of sex offenses or domestic violence.
19
            Employees with access to private victim information should not reveal that
20          information to anyone who does not have a need to know it.
21
            Title 22, United States Code, Section 7105(c)(1)(C)(ii) and Title 28, Code of
22
     Federal Regulations, Section 1100.31(d), delineate protection for victims of sex crimes.
23
     Although the charged offenses do not involve sex offenses, this is a violent crime
24
     prosecution involving a racially-motivated physical assault of a black man, and the
25
     assault of two other men. Given the sensitivities and security concerns in the case at
26
     hand, statutory provisions aimed at protecting victims of sex crimes should similarly
27
     apply to victims and lay witnesses in this violent crime prosecution Specifically, that the
28
     government take affirmative steps to ensure that names and identifying information for
      MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET SUITE 5220
      United States v. DeSimas, et al, CR20-222RAJ - 3
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 4 of 6




 1 victims and witnesses are kept private, and that confidentiality about them and their
 2 personal details are maintained by the government.
 3         Here, in addition to three victims, there were numerous witnesses, some of whom
 4 were part of the defendants’ group and some of whom were patrons of the business,
 5 unrelated to the defendants’ group. The safety of victims and witnesses is paramount in
 6 this prosecution where the defendants, charged with a hate crime, are either members or
 7 associated with members of white supremacist groups – specifically, Hammerskin Nation
 8 and Crew38), which have far-reaching membership. Many witnesses were interviewed by
 9 law enforcement, and some of them have expressed concern for their personal safety if
10 their identities and information are disclosed. This concern for personal safety and
11 potential for being targeted by other Hammerskin or Crew38 members, was also
12 expressed in the written statement of one of the victims. See Dkt. 17-C (filed under seal).
13 Disclosure and dissemination about victims and witnesses, including their identities and
14 substance of their statements during the investigation, without the protection of the
15 proposed Discovery Protective Order, will likely subject them to harassment and
16 intimidation, and possibly physical and economic harm.
17         The “safety of witnesses and others, a particular danger of perjury or witness
18 intimidation, the protection of information vital to national security, and the protection of
19 business enterprises from economic reprisals” should be factors that the court considers
20 in crafting the parameters of a discovery protective order. 2 Charles Alan Wright et al.,
21 Federal Practice & Procedure Criminal § 262 (4th ed. 2013)). Moreover, Rule 16’s
22 advisory committee notes to the 1974 amendments provides that “it is obvious that [a
23 protective order] would be appropriate where there is reason to believe that a witness
24 would be subject to physical or economic harm if his identity is revealed. See Will v.
25 United States, 389 U.S. 90 (1967); Fed. R. Crim. P. 16 advisory committee’s note to 1974
26 amendments.
27         Much of the discovery materials that the government seeks to safeguard within the
28 terms of the proposed Discovery Protective Order consist of statements by victims and
     MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET SUITE 5220
     United States v. DeSimas, et al, CR20-222RAJ - 4
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 5 of 6




 1 witnesses, and their personal information. Rule 16 does not require the government to
 2 produce these categories, which include Jencks Act statements, well in advance of trial.
 3 Although the government would advise defendants of the identity of witnesses and any
 4 impeachment material prior to trial, production of their written and recorded statements
 5 are not statutorily mandated until after they testify. However, with the protective terms in
 6 a Discovery Protective Order, the government intends to provide early production of
 7 Jencks Act statements and personal information about and related to victims and
 8 witnesses, in advance of trial. The proposed Order balances the right of defendants to
 9 obtain discovery in advance of trial to assist counsel and prepare for trial, with the need
10 to maintain the privacy and confidentiality of victims and witnesses, to ensure their
11 safety, and to prevent attempts by defendants and others to obstruct justice through
12 harassment or intimidation of victims and witnesses.
13         As set forth in the proposed Discovery Protective Order, in-custody defendants
14 will be allowed to view Protected Material in the FDC Education Department under the
15 policies and procedures of BOP and FDC SeaTac, but cannot keep a copy of the
16 Protected Material in their cell. As for any out-of-custody defendant, they may view
17 Protected Material in the presence of a member of the defense litigation or investigative
18 team. With COVID-19 restrictions and the need to limit any in-person meetings, the
19 government believes that the defense team could conduct review of the Protected
20 Material through Zoom or other online video-conferencing system, and using the “share
21 screen” function, show the Protected Material to their client during the virtual meeting. It
22 would be the defense team’s responsibility to ensure that the defendant does not allow
23 any other person to participate or view the Protected Material while in conference, or take
24 an image of the screen using a digital device.
25
26
27
28
     MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET SUITE 5220
     United States v. DeSimas, et al, CR20-222RAJ - 5
                                                                               SEATTLE, WA 98101
                                                                                 (206) 553-7970
            Case 2:20-cr-00222-RAJ Document 30 Filed 01/21/21 Page 6 of 6




 1                                         Conclusion
 2        For the reasons above, the United States respectfully requests this Court to enter
 3 the proposed Discovery Protective Order.
 4        Dated this 21st day of January, 2021.
 5                                                  Respectfully submitted,
 6
                                                    BRIAN T. MORAN
 7                                                  United States Attorney
 8
                                                    /s/Ye-Ting Woo
 9                                                  YE-TING WOO
                                                    Assistant United States Attorney
10
                                                    700 Stewart Street, Suite 5220
11                                                  Seattle, Washington 98101
                                                    (206) 553-7970
12
                                                    Ye-Ting.Woo@usdoj.gov
13
                                                    /s/Christine M. Siscaretti
14
                                                    CHRISTINE M. SISCARETTI
15                                                  Trial Attorney
                                                    Civil Rights Division
16
                                                    U.S. Department of Justice
17                                                  Christine.Siscaretti@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR ENTRY OF DISCOVERY PROTECTIVE ORDER/                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET SUITE 5220
     United States v. DeSimas, et al, CR20-222RAJ - 6
                                                                              SEATTLE, WA 98101
                                                                                (206) 553-7970
